IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 122A13

                              FILED 4 OCTOBER 2013
RAMEY KEMP & ASSOCIATES, INC.,
             Plaintiff
               v.
RICHMOND HILLS RESIDENTIAL PARTNERS, LLC; FIRST BANK and FIRST
TROY SPE, LLC,
               Defendant and Third-Party Plaintiffs
          v.
STEVE SAIEED,
               Third-Party Defendant


        Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 737 S.E.2d 420 (2013), affirming an order

granting summary judgment entered on 3 October 2011 by Judge R. Allen Baddour,

Jr. in Superior Court, Wake County. Heard in the Supreme Court on 5 September

2013.


        Manning Fulton & Skinner, P.A., by William C. Smith, Jr. and Natalie M. Rice,
        for plaintiff-appellee.

        Boxley, Bolton, Garber & Haywood, L.L.P., by Ronald H. Garber, for defendant-
        appellants First Bank and First Troy SPE, LLC.

        PER CURIAM.


        AFFIRMED.